Title: Proceedings of a Board of General Officers, 9 July 1777
From: Board of General Officers
To: 



[Head Quarters, Morris Town, 9th July 1777]

At a Board of General Officers held at Head Quarters at Morris Town the 9th day of July 1777.

Present
His Excellency General Washington the Commander in Chief

          
            Majors
            General
            
            Brigadrs
            General
          
          
            
            Greene
            
            
            Maxwell
          
          
            
            Ld Stirling
            
            
            Knox
          
          
            
            Mifflin
            
            
            Wayne
          
          
            
            Stephens
            
            
            Muhlenburg
          
          
            
            
            
            
            Weedon
          
          
            
            
            
            
            Woodford
          
          
            
            
            
            
            Scot
          
          
            
            
            
            
            Conway.
          
        
A Question about precedency of rank between Colonels McClanninghan and Spotswood of the Virginia Regiments, being considered by the Board, with the pretensions of the parties—their Colonial appointments and the several Resolves of Congress upon the subject of Rank, they are of Opinion, that the right of precedency is in Colonel McClanninghan.
Agreed, That the Virginia Officers taken into Continental service, should receive Continental Commissions of the same date of their Colonial Ones and rank accordingly.
Agreed, that Continental Officers promoted to vacancies, should receive Continental Commissions, dated when the Vacancies happened.

Rob: H: Harrison Secretary


Same Council. Agreed, that Natives, deserters from the Enemy may enlist in any Regiments in Continental service.


Rob: H: Harrison
